t4*88«SRO?APPEALS/
Re: Case No. 14-14-00975-CV
                                                                   JAN 09 2015
Style: William A. Baldwin v. LPP Mortgage, Ltd
                                                                CHRISTOPHER aQ$
                                                                      CLERK
Januarys 2015




To: Christopher Prine, Clerk

Fourteenth Court of Appeals

.Dear Mr. Prine:


In response to your December 31, 2015 letter, I am currently in the process of
preparing an affidavit of indigence to be filed with the appellate court. Iqualified
for indigence in the original court (County Court No. 3), and I would anticipate
qualifying for it in the Fourteenth Court of Appeals as well.

I would ask that the Court not dismiss my appeal until such time as I have been
able to prepare and file this affidavit.

Sincerely,



William A. Baldwin, Appellant

7627 Glen Prairie    .

Houston, Tx 77061